Citation Nr: 1536832	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-24 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left shoulder disability as a result of VA treatment.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left intertrochanteric hip fracture with open reduction and internal fixation (ORIF) (left hip disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1982. 

This appeal to the oard of Veterans' Appeals (Board) on appeal from a June 2010 rating decision.  

On his September 2011 VA Form 9, the Veteran requested a  Board hearing at the RO (Travel Board hearing) in conjunction with this appeal.  In January 2015, the Veteran was notified that a Travel Board hearing was scheduled in March 2015.  Although the hearing notice  was sent to the Veteran's address of record, and was not  returned by the U.S. Postal Service as undeliverable, the Veteran did not appear for the scheduled hearing and he has not provided good cause for his failure to appear, or requested rescheduling of the hearing.  Under these circumstances, the Veteran's  Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There is also a second paperless, electronic Virtual VA)claims file associated with the Veteran's appeal, which contains records that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For reasons explained below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional AOJ action is this appeal is warranted.

The Veteran is seeking compensation for a left shoulder injury under the provisions of 38 U.S.C.A. § 1151.  He has asserted that he injured his left shoulder after falling while hospitalized at a VA Medical Center (VAMC) from May to June 2006.  See May 2009 Veteran statement.  

The  Veteran initially reported that he injured his left shoulder while hospitalized at the Miami, Florida, VAMC; however, there are no records of treatment for the Veteran at that facility for that time period.  Instead, the evidence shows the Veteran was hospitalized at the Gainesville, Florida, VAMC from May to June 2006, during which time he underwent surgical procedures to repair left shoulder and hip fractures.  See VA treatment records dated from May to June 2006.  Therefore, the pertinent inquiry in this case is whether the Veteran incurred additional left shoulder disability as a result of VA treatment at the Gainesville VAMC from May to June 2006.  

The Board notes that entitlement to compensation for a left hip disability has been granted under 38 U.S.C.A. § 1151 as a result of a fall while hospitalized at the Gainesville VAMC.  See June 2010 rating decision.  The Veteran has asserted that he also injured his left shoulder during the fall that resulted in his service-connected left hip disability.  See August 2010 Notice of Disagreement.  

In May 2010, a VA physician reviewed the Veteran's claims file and noted that, on June 4, 2006, the Veteran fell while using the bathroom, which resulted in a left hip fracture.  The physician ultimately opined that it is at least as likely as not that VA medical treatment caused additional left hip disability, i.e., fracture, and that the proximate cause of the disability was negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the Department in furnishing the hospital care and medical treatment for the Veteran s alcohol withdrawal and delirium.  The physician explained there was a lack of recognition and failure to act by the Department on the Veteran's altered mental status (and the additional alterations in mental status caused by the medications prescribed to treat the Veteran s alcohol withdrawal and delirium) by failing to place him on observation until a qualified medical professional determined such observation was no longer medically necessary for fall prevention.  

As for the left shoulder, the VA physician noted the Veteran's report of injuring his left shoulder while hospitalized at the Miami VAMC, but the physician correctly noted the claims file did not contain any pertinent records from the Miami VAMC.  Nevertheless, the VA physician noted that available treatment records show the Veteran was admitted to a VA facility on May 25, 2006 for alcohol dependence and withdrawal, and that the admission note indicates that the Veteran sustained a left shoulder injury on May 21, 2006, after tripping over a toy.  The VA further physician noted that examination and x-rays revealed a left proximal humerus fracture and that the Veteran underwent an ORIF of the left proximal humerus fracture on June 2, 2006, without documented complications.  

While the VA physician correctly noted that evidence shows the Veteran sustained a left proximal humerus fracture after tripping over a toy before he was hospitalized at the Gainesville VAMC, the VA physician did not address the evidence suggesting that the Veteran sustained multiple falls while he was hospitalized and that these falls required left shoulder surgery.  In this regard, the June 12, 2006, discharge summary for the Veteran's hospitalization reflects that he sustained "multiple falls while in the hospital requiring left shoulder ORIF and left hip ORIF."  Additionally, the June 2, 2006, operation report for the left shoulder ORIF notes that the Veteran was an inpatient for alcohol rehab and that he sustained a fall resulting in left proximal humerus fracture, with significant displacement of his lesser tubercle at the insertion of the subscapularis muscle.  

Because the VA physician did not address the evidence showing the Veteran sustained multiple falls while hospitalized and that these falls resulted in the need for a left shoulder ORIF, the Board is unable to determine that the examiner considered all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This evidence is significantly relevant given the examiner's opinion that VA's failure to provide the proper hospital care and medical treatment - namely placing him on observation - for the Veteran s alcohol withdrawal and delirium was the proximate cause of his additional left hip fracture disability.  Therefore, there remains a question as to whether the multiple falls during the Veteran's hospitalization resulted in any additional left shoulder disability.  

Accordingly, the Board find that  a remand of this matter is needed to obtain further medical opinion, with stated  rationale, which addresses whether the Veteran incurred an additional left shoulder disability as a result of VA medical care while he was hospitalized from May to June 2006 and, if so, whether any such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

The Veteran is also seeking an increased rating for his service-connected left hip disability; however, review of the record reveals there is outstanding evidence that must be obtained before a fully informed decision may be rendered,  

Review of the record reveals that, in July 2004, the Social Security Administration (SSA) informed VA that it was unable to locate the Veteran's medical records.  However, in April 2014, VA obtained a decision from SSA, which reflects that the Veteran filed a claim for benefits in January 2012 and that, based upon that application, he was deemed disabled since December 2009 due to various disabilities including left hip ORIF with residual loss of strength in the left leg and left shoulder ORIF.  

While the evidentiary record contains a copy of the April 2014 SSA decision, it does not appear that the medical records upon which the SSA disability benefits were granted have been requested.  Thus, the AOJ should obtain the Veteran's SSA records, as they likely contain information and evidence relevant to the increased rating claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

The  Board further notes that, while the evidentiary record contains VA treatment records dated from May 2006 to June 2010, neither VBMS nor Virtual VA contains any VA treatment records dated since June 2010.  In fact, no VA treatment records have been associated with the evidentiary record since June 2010, and the Veteran has reported that he continued to receive all of his treatment at the Gainesville VAMC.  See September 2010 Veteran statement.  Therefore, while on remand, the AOJ should ensure that all records of VA treatment from the Gainesville VAMC dated since June 2010 are associated with the electronic claims file, as the outstanding records likely contain evidence relevant to the increased rating claim on appeal.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo a VA examination of the ledt hip, if appropriatedtby the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Gainesville VAMC all outstanding records of evaluation and/or treatment of the Veteran dated since June 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

2.  Obtain from SSA any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records have been associated with the claims file, arrange for the physician who provided the May 2010 opinion to provide an addendum opinion. 

If that physician is unavailable, or determines that another examination is needed to provide the requested opinion, such an examination should be scheduled.

The contents of the entire, electronic claims file, to include complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the evidentiary record, the reviewing physician must respond to the following:

(a) Did the Veteran develop an additional left shoulder disability as a result of VA medical treatment while hospitalized at the Gainesville VAMC from May to June 2006?  

In responding to this question, the examiner should address all VA treatment records, including the VA treatment records suggesting that the Veteran sustained multiple falls while he was hospitalized and that these falls required left shoulder surgery.  See June 2, 2006 operation report for the left shoulder ORIF and June 12, 2006, discharge summary.  

(b) If so, it is at least as likely as not (i.e., a 50 percent or greater probability) that such additional disability was (1) the result of carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment or examination OR (2) was the result of an event not reasonably foreseeable. 

In offering each opinion, the examiner must consider the full record, to include the Veteran's lay statements.  

If the examiner determines that any requested opinion cannot be rendered without resorting to speculation, he or she should clearly so state and explain why.  Complete, clearly-stated rationale for the conclusions reached must be provided. 

4.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence associated with the electronic file(s) since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an  appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

 The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the your appeal.  38 C.F.R. § 20.1100(b) (2014)..


